DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 18 and 21 recite “an optically non-transmissive film directly disposed on the sides of each of the first, second, and third LED stacks, wherein an upper surface of the barrier adjacent to the third LED stack is substantially flush with an upper surface of the optically non-transmissive film adjacent to the third LED stack”.  No single embodiment of the applicant’s disclosure features both the optically non-transmissive film and the barrier.  Because of this, there is also no embodiment of the applicant’s disclosure that recites the optically non-transmissive film having a top surface that is flush with the top 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11-12, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHA 093 (US 20170288093) in view of CHA 746 (US 20170162746).
Regarding claim 1, CHA 093 discloses a light emitting device for a display, comprising:
a plurality of pixel regions (each pixel area PA, see figs 1-7, para 33) and at least one separation region  (the regions 45 containing the partition 46 which surround the pixel regions PA, see fig 1-7, para 33) defined therebetween; and 
a barrier disposed in the separation region (barrier 46 formed between pixels, see fig 3 and 7, para 33),
wherein each of the pixel regions comprises: 
a first LED stack (fig 7, 10, para 37); 
a second LED stack (fig 7, 20, para 37) disposed on the first LED stack; 
a third LED stack (fig 7, 30, para 37) disposed on the second LED stack; and 

the electrode pads comprising a common electrode pad (fig 7, N0, para 62), a first electrode pad (fig 7, P1, para 62), a second electrode pad (fig 7, P2, para 62), and a third electrode pad (fig 7, P3, para 62); 
the common electrode pad is connected to the first, second, and third LED stacks (N0 is electrically connected to 10, 20 and 30, see fig 7); 
the first, second, and third electrode pads are connected to the first, second, and third LED stacks, respectively (P1 is connected to 10, P2 is connected to 20 and P3 is connected to 30, see fig 7); and 
the first, second, and third LED stacks are configured to be independently driven using the electrode pads (the sub-pixels can be selectively driven, see fig 7).
CHA 093 fails to explicitly disclose a device comprising a barrier disposed in the separation region and having a substantially constant width in the separation region, the barrier comprising a light absorbing material.
CHA 746 discloses a device comprising a barrier (fig 14, 250B, para 121) disposed in the separation region (region between two LEDs 100_R, 100_G, 100_B, see fig 14) and having a substantially constant width (the horizontal width of 250B is substantially constant, see fig 14) in the separation region, the barrier comprising a light absorbing material (250B can be black matrix, see para 121),
CHA 093 and CHA 746 are analogous art because they both are directed towards LED array devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the barrier of CHA 093 with the material and geometry of CHA 746 because they are from the same field of endeavor.

Regarding claim 3, CHA 093 and CHA 746 disclose the light emitting device of claim 1.
CHA 093 fails to explicitly disclose a device, wherein the barrier comprises black epoxy.
CHA 746 discloses a device, wherein the barrier comprises black epoxy (250B can be black matrix, see para 121).
CHA 093 and CHA 746 are analogous art because they both are directed towards LED array devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the barrier of CHA 093 with the material and geometry of CHA 746 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the barrier of CHA 093 with the material and geometry of CHA 746 in order so that the light from the LEDs is emitted upwards (see CHA 746 para 104).
Regarding claim 4, CHA 093 and CHA 746 disclose the light emitting device of claim 1.
CHA 093 further discloses a device, wherein each of the pixel regions are surrounded by the barrier (each PA is surrounded by a barrier 46, see fig 2).
Regarding claim 5, CHA 093 and CHA 746 disclose the light emitting device of claim 1.
CHA 093 further discloses a device, wherein: 
light generated in the first LED stack is configured to be emitted to the outside of the light emitting device through the second LED stack and the third LED stack (light from 10 must go through 20 and 30 to get out, see fig 7); and 
light generated in the second LED stack is configured to be emitted to the outside of the light emitting device through the third LED stack (light from 20 must go through 30 to exit, see fig 7).
claim 6, CHA 093 and CHA 746 disclose the light emitting device of claim 5.
CHA 093 further discloses a device, wherein: 
the first LED stack is configured to emit any one of red (10 can emit red light, see fig 7, para 41), green, and blue light; 
the second LED stack is configured to emit a different one of red, green (20 can emit green light, see fig 7, para 41), and blue light from the first LED stack; and 
the third LED stack is configured to emit a different one of red, green, and blue light from the first and second LED stacks (30 can emit blue light, see fig 7, para 41).
Regarding claim 7, CHA 093 and CHA 746 disclose the light emitting device of claim 1.
CHA 093 further discloses a device, further comprising an insulating layer (fig 7, 16, para 37) disposed between the electrode pads and the first LED stack, wherein the insulating layer has openings through which the electrode pads are electrically connected to the LED stacks (the openings in 16 through which 12/13/14/15 pass, see fig 7, para 37).
Regarding claim 11, CHA 093 and CHA 746 disclose the light emitting device of claim 9.
CHA 093 further discloses a device, wherein the second and third electrode pads are electrically connected to the first conductivity type semiconductor layer of the second LED stack and the first conductivity type semiconductor layer of the third LED stack, respectively (P2 is connected to 20c and P3 is connected to 30c, see fig 7).
Regarding claim 12, CHA 093 and CHA 746 disclose the light emitting device of claim 1.
CHA 093 further discloses a device, further comprising adhesive layers disposed between the first LED stack and the second LED stack (layers 17 and 26 are adhered to 10 and 20 and are between 10 and 20, see fig 7, para 57), and between the second LED stack and the third LED stack (27 and 37 are between and adhered to 20 and 30, see fig 7, para 57), respectively.
Regarding claim 16, CHA 093 and CHA 746 disclose the light emitting device of claim 11.

Regarding claim 17, CHA 093 and CHA 746 disclose the light emitting device of claim 16.
CHA 093 further discloses a device, wherein the connectors comprise a first connector passing through the first LED stack or the second LED stack (44 passes through 10, see fig 7).
Regarding claim 19, CHA 093 discloses a display apparatus comprising: 
a substrate (fig 1-7, 60, para 62); 
a plurality of pixel regions (each pixel area PA, see figs 1-7, para 33) and at least one separation region defined therebetween on the substrate (the regions 45 containing the partition 46 which surround the pixel regions PA, see fig 1-7, para 33); and 
a barrier disposed in the separation region (barrier 46 formed between pixels, see fig 3 and 7, para 33),
wherein each of the pixel regions comprises: 
a first LED stack (fig 7, 10, para 37); 
a second LED stack (fig 7, 20, para 37) disposed on the first LED stack; 
a third LED stack (fig 7, 30, para 37) disposed on the second LED stack; and 
electrode pads (pads N0, P1, P2 and P3, see fig 7, para 62) electrically connected to the first, second, and third LED stacks (at least one of N0, P1, P2 and P3 is electrically connected to all of 10, 20 and 30, see fig 7),
the electrode pads comprising a common electrode pad (fig 7, N0, para 62), a first electrode pad (fig 7, P1, para 62), a second electrode pad (fig 7, P2, para 62), and a third electrode pad (fig 7, P3, para 62); 

the first, second, and third electrode pads are connected to the first, second, and third LED stacks, respectively (P1 is connected to 10, P2 is connected to 20 and P3 is connected to 30, see fig 7); and 
the first, second, and third LED stacks are configured to be independently driven using the electrode pads (the sub-pixels can be selectively driven, see fig 7).
CHA 093 fails to explicitly disclose a device comprising a barrier disposed in the separation region having a substantially constant width in the separation region, and directly contacting at least a portion of the substrate.
CHA 746 discloses a device comprising a barrier (fig 14, 250B, para 121) disposed in the separation region (region between two LEDs 100_R, 100_G, 100_B, see fig 14) and having a substantially constant width (the horizontal width of 250B is substantially constant, see fig 14) in the separation region, the barrier comprising a light absorbing material (250B can be black matrix, see para 121).
CHA 093 and CHA 746 are analogous art because they both are directed towards LED array devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the barrier of CHA 093 with the material and geometry of CHA 746 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the barrier of CHA 093 with the material and geometry of CHA 746 in order so that the light from the LEDs is emitted upwards (see CHA 746 para 104).
Regarding claim 20, CHA 093 and CHA 746 disclose the display apparatus of claim 19.
CHA 093 fails to explicitly disclose a device, wherein the barrier comprises a light reflecting material, a light absorbing material, or a mixture thereof.

CHA 093 and CHA 746 are analogous art because they both are directed towards LED array devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the barrier of CHA 093 with the material and geometry of CHA 746 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the barrier of CHA 093 with the material and geometry of CHA 746 in order so that the light from the LEDs is emitted upwards (see CHA 746 para 104).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHA 093 (US 20170288093) and CHA 746 (US 20170162746) in view of FORREST (US 20030213967).
Regarding claim 8, CHA 093 and CHA 746 disclose the light emitting device of claim 1.
CHA 093 fails to explicitly disclose a device, further comprising: a first transparent electrode in ohmic contact with the first LED stack; a second transparent electrode in ohmic contact with the second LED stack; and a third transparent electrode disposed in ohmic contact the third LED stack.
FORREST discloses a device, further comprising: a first transparent electrode (ITO layer 60I in direct contact with the bottom of 70, see fig 12D-E, para 77) in ohmic contact with the first LED stack; a second transparent electrode (layer 60I in direct contact with the lower surface of 62, see fig 12D-E, para 77)  in ohmic contact with the second LED stack; and a third transparent electrode (ITO layer 52 directly on the bottom surface of 54, see fig 12E, para 75) disposed in ohmic contact the third LED stack.
CHA 093 and FORREST are analogous art because they both are directed towards stacked LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA 093 with the ohmic contacts of FORREST because they are from the same field of endeavor.

Regarding claim 9, CHA 093 and CHA 746 disclose the light emitting device of claim 8.
CHA 093 further discloses a device, wherein:
each of the first, second, and third LED stacks comprises a first conductivity type semiconductor layer (10c, 20c, 30c, see fig 7, para 38) and a second conductivity type semiconductor layer (10a, 20a, 30a, see fig 7, para 38).
CHA 093 fails to explicitly disclose a device wherein the first, second, and third transparent electrodes are electrically connected to the second conductivity type semiconductor layers of the first, second, and third LED stacks, respectively.
FORREST discloses a device wherein the first, second, and third transparent electrodes are electrically connected to the second conductivity type semiconductor layers of the first, second, and third LED stacks, respectively (the top 60i is electrically connected to 74, the middle 60i is electrically connected to 66 and the lower 60i is electrically connected to 58, see fig 12E).
CHA 093 and FORREST are analogous art because they both are directed towards stacked LED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA 093 with the ohmic contacts of FORREST because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHA 093 with the ohmic contacts of FORREST in order to make a device which is reliable, substantially transparent when de-energized and inexpensive (see FORREST, para 15).
claim 10, CHA 093 and CHA 746 disclose the light emitting device of claim 9.
CHA 093 further discloses a device, wherein the second and third electrode pads are electrically connected to the first conductivity type semiconductor layer of the second LED stack and the first conductivity type semiconductor layer of the third LED stack, respectively (P2 is connected to 20c and P3 is connected to 30c, see fig 7).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811